Citation Nr: 1624542	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  08-39 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for inguinal adenopathy or lymphadenopathy.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to July 1991.

This case has been before the Board of Veterans' Appeals (Board) on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO) on several occasions, most recently in October 2010, when it was remanded for further development.


FINDING OF FACT

Since service connection became effective May 14, 2008, the Veteran's service-connected inguinal adenopathy or lymphadenopathy has been analogous to a painful scar.


CONCLUSION OF LAW

The criteria have been met for an initial 10 percent rating for inguinal adenopathy or lymphadenopathy.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 4.1, 4.7, 4.20, 4.1118, Diagnostic Code 7804 (2008) (effective October 23, 2008); 38 C.F.R. § 4.1118, Diagnostic Code 7804 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claims and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA's duty to notify the Veteran as to the information and evidence necessary to substantiate a claim was satisfied by a letters in August 2008.  

The Veteran has a responsibility to support his claim.  38 U.S.C.A. § 5107 (West 2014).  In addition to VA and non-VA medical records, the Board notified the Veteran that he could submit various types of information or evidence such as statements from individuals who were able to describe from their knowledge and personal observations the manner in which the Veteran's disability had gotten worse; records from state or local governments; statements from current and former employers as to job performance, lost time, or other information regarding the effect of his condition on his ability to work; and any other evidence showing an increase in the disability or exceptional circumstances related to the disability.  Thus, the duty to notify was accomplished.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the Veteran of any evidence that could not be obtained.  He has not referred to any unobtained, relevant, available outstanding evidence which could support his appeal.  Furthermore, the VA has obtained adequate examinations for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v.

The Veteran contends that the initial rating for his service-connected inguinal adenopathy or lymphadenopathy does not adequately compensate the severity of that disability.  Therefore, he maintains that an increased rating is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees to the extent indicated.  

Disability ratings are determined by the application of the criteria in the diagnostic codes of VA's Schedule for Rating Disabilities.  That schedule assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015). 

There are no schedular criteria for rating adenopathy or lymphadenopathy.  Under those circumstances, the Board will rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  The Veteran's lymphadenopathy will be rated as a benign neoplasm of the skin.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2015).  

At the outset of the Veteran's claim, scars, other than burn scars or disfiguring scars of the head, face, or neck, were rated in accordance with 38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 (2007).  A 10 percent rating was warranted for superficial scars that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 square centimeters) or greater; or those that were poorly nourished with repeated ulceration; or those that were painful and tender on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7802 - 7804 (2008).  Other scars were rated based on the limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2) (2008).  

In 2008, the VA revised the regulations for rating skin disabilities, and specifically scars.  73 Fed. Reg. 54708 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2015).  Those revisions are applicable only claims for benefits received by VA on or after October 23, 2008.  However, under the revised criteria, a Veteran whom VA rated under any of the diagnostic codes from 7800 to 7805 before October 23, 2008 can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  VA will review the Veteran's rating to determine whether he may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  38 C.F.R. § 4.118 (2015).

Under the revised criteria, disabling effects of scars not considered in a rating under diagnostic codes 7800-04, are rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  That broadens the scope of Diagnostic Code 7805 which used to apply only to limitation of motion of the affected part.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as in this case, service connection is granted and an initial rating award is at issue separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the service connection claim was filed until a final decision is made.  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's service medical records include multiple references to inguinal adenopathy or lymphadenopathy with pain in September 1987, October 1987, and May 1988.  The pain was reportedly worse with walking or marching.  During his May 1991 service separation examination the Veteran reported pain in the right inguinal area.  On examination, he had two tender right inguinal lymph nodes equal to large lima beans in size.  They were not inflamed or suppurative.  The Veteran also complained of lower abdominal pain before, during, and after intercourse, and post-ejaculatory pain in his groin.  The diagnosis was lymphogranuloma venerum versus granuloma inguinale versus questionable.  

After separation from service, a February 2002 VA outpatient medical report stated that the Veteran complained of a swollen knot area in his right groin which had been present on and off for years.  On examination, the Veteran had no testicular masses.  There was tenderness to palpation over the right testicle palpating cord.  The assessment was right epidiymitis.  

During VA treatment after service, from November 2002 through June 2004, the Veteran continued to complain of intermittent pain in the right groin area.  He reported that it could go away for six months or more and was worse with walking.  He stated that it had been present for years.  On physical examination, there was a 2 centimeter by 2 centimeter fluctuant area that was very tender in the right inguinal area. The assessment was right lymph node swelling versus cyst.  

At a March 2004 hearing, the Veteran testified that during active service he experienced "knot pain" during formation marching.  He stated that the pain continued to appear and disappear and that it hurt when he walked.  

During an April 2005 VA examination, the Veteran reported a history of a persistent right inguinal lump since service.  On examination, there was a 1 centimeter nontender firm node in the right inguinal region.  The diagnosis was persistent right inguinal lymphadenopathy.  

During a June 2007 VA examination, the Veteran reported that his tender, enlarged right inguinal lymph nodes had gradually resolved during the 1990s.  Reportedly, he had a brief recurrence of one node enlargement about two years earlier, and some vague urinary tract symptoms.  That node resolved as did the urinary tract symptoms.  On examination, there were no enlarged inguinal lymph nodes on either side.  There was a general ropy texture of the node chain on the right side that was non-tender with no indication of any other abnormality.  The impression was no current diagnosis.  The examiner opined that the current ropy texture in the region had been a result of scarring of prior lymph nodes secondary to previous gonococcal infections.

More recent records, such as the reports of the Veteran's VA examinations in February 2011 and January 2012 and the records of VA treatment in July 2013 and October 2013, continue to show that he has tender, swollen inguinal nodes on an intermittent basis.  Although he receives no treatment, the February 2011 VA examination shows they limit his activities of daily living due to pain of flexion of the groin.  The report of a December 2012 VA examination also shows that when they flare up, they cause difficulty walking and impact his ability to work.  While he has not worked since 2007, the evidence, such as that from his former employer, the Social Security Administration, and the report of a January 2012 VA examination, shows that he does not do so because of a work-related back injury.  

Because of the Veteran's chronic, intermittent inguinal pain and impact on his daily activities, the Board finds that the Veteran meets or more nearly approximates the scheduler criteria for a 10 percent rating throughout the appeal period.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  At the very least, there is an approximate balance of evidence both for and against the claim for an initial compensable rating.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2015).  Accordingly, a 10 percent rating is warranted for inguinal adenopathy or lymphadenopathy.  To that extent, the appeal is allowed.

In arriving at this decision, the Board has considered the possibility of a still-higher schedular rating.  The Veteran's representative contends that such a rating is warranted based disabling effects of scars not considered in a rating under Diagnostic Codes 7802-7804 or on limitation of motion of an affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  However, no competent evidence has been identified or received to support those contentions.  More recent evidence, such as the report of a June 2015 VA examination, shows that he has full strength in his hips and lower extremities and that the limitation of his spine is due to a back injury.   

The Board has also considered the possibility of rating the Veteran's inguinal adenopathy or lymphadenopathy by analogy to a benign neoplasm of the genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 7529 (2015).  Again, however, there is no evidence that he experiences any associated criteria such as renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, or a urinary tract infection.  38 C.F.R. § 4.115b, Diagnostic Code 7529 (2015).  Therefore, an increased schedular rating is not warranted on that basis.  

During a January 2012 VA examination, the Veteran had suggested that his inguinal adenopathy or lymphadenopathy had impacted his urine flow and frequency of urination.  However, no competent evidence has been identified or received to support his complaints and the record does not contain sufficient evidence to assign any separate or increased rating on that basis.  

During a VA examination in January 2012, the examiner reported that the Veteran had recurring infections attributable to a hematologic or lymphatic disorder.  It was noted that they occurred at least once per year but less than once every three months.  In a March 2013 addendum, the VA examiner found that after reviewing the record the Veteran had not had any recurring infections attributable to a hematologic or lymphatic disorder.  

In February 2016, the Veteran's representative contended that the change of opinion had been caused by an inaccurate understanding of the law.  The representative argued that the Veteran was competent to report recurrent infections.  

As a layman, the Veteran is competent to report his symptomatology and whether or not it is worse than he experienced previously.  For example, he is competent to report that he has increased urinary frequency.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he has the training or experience to determine the etiology of that increased frequency, such as infection.  While he is competent to report what a health care professional may have diagnosed or told him about the etiology of his symptoms, a review of the record is negative for any competent evidence of genitourinary abnormalities.  A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, the Board does not find the March 2013 addendum to be based on an inaccurate understanding of the law.  

In February 2016, the Veteran's representative also argued that the denial of service connection by the RO was flawed because it did not consider the effect on his employment from 2002 to 2007.  A review of the record, such as the report of VA treatment in April 2004, shows that during that time frame, the Veteran was fully employed as a truck driver.  Following the April 2005 VA examination, the diagnoses were fibromyalgia and persistent right inguinal lymphadenopathy.  The examiner stated that none of the Veteran's symptoms interfered with his occupation as a truck driver.  Moreover, there is no competent evidence that he missed work or that his employer instituted any modifications in the job requirements to accommodate the Veteran's inguinal adenopathy or lymphadenopathy.  In fact, calendars for the years from 2000 to 2003 show that the Veteran missed work due only to vacation.  Absent evidence of any further work impairment, the Board finds no basis for a rating in excess of 10 percent for the period from 2002 to 2007.  

Finally, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected inguinal adenopathy/lymphadenopathy.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  If the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating assigned is not inadequate.  The Veteran's service-connected inguinal adenopathy or lymphadenopathy is manifested primarily by intermittent pain.  That manifestation is contemplated by the rating schedule.  38 C.F.R. § 4.118 Diagnostic Code 7804 (2015).  There is nothing exceptional or unusual about the Veteran's inguinal adenopathy or lymphadenopathy, because the rating criteria reasonably describe his disability level and symptomatology.  Furthermore, the evidence does not show frequent hospitalization for the disability.   Although the Veteran has alleged interference with employment, the evidence of record does not show marked interference with employment.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an initial 10 percent rating, but not higher, for inguinal adenopathy or lymphadenopathy is granted.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


